DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The RCE dated 1-15-2021 is acknowledged.
	Claims included in the prosecution are 1, 10, 12-13, 15, 17-21, 30, 40, 42-45 and 48-66.
	Upon consideration, the double patenting rejections are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1, 10, 12-13, 15, 17-21, 30, 40, 42-45 and 48-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	According to claim 1 which is drawn to a method of treating pancreatic cancer which is resistant or refractory to several specific antineoplastic agents recited in a). However, b) and c) recite generic ‘one or more growth factors and one or more antimitotic agents. The examiner suggests reciting the specific growth factors and Clarification is very essential since as recited in a), b) and c) of claim 1 the pancreatic cancer is virtually resistant to any treatment, but treatable with paclitaxel and gemcitabine to which it is resistant to.
Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1, 10, 12-13, 15, 17-21, 30, 40, 42-45, 48-66 are rejected under 35 U.S.C. 103 as being unpatentable over Teifel (WO 2005/039533 – provided via IDS dated 7/2/2019) by itself or in combination with Rapoport (US 2010/0178305)..
Teifel teaches a method of treating pancreatic tumors with cationic liposomes comprising lipids with paclitaxel is more effective than paclitaxel alone (p.25) (see entire document). Paclitaxel is an antimitotic agent that is a well-established first line antitumor 2 (p.25) or twice weekly at 100mg/kg (p.18, p.29). The liposomes may be administered at about 0.01-10mg/kg (p.7). The liposomes may contain the cationic lipid from about 30 mole% to about 99.9 mole%, preferably to about 98 mole% cationic lipid, paclitaxel in an amount of at least about 0.1 mole% and anionic lipid from about 0 mole % to about 70 mole% and having a positive zeta potential in about 0.05 M KCI solution at about pH 7.5 at room temperature (p.9). A preferred lipid is DOTAP (p.9). Other suitable lipid include cholesterol, lysophospholipid, DOPE, DOPC, DOTIM, DPTIM, or a sphingolipid such a sphingomyelin (p.11). A preferred formulation comprises the molar ratio is 50:47:3 mole% of DOTAP, DOPC and paclitaxel (p.12). Other suitable cancer treatments include gemcitabine, 5-fluorouracil 
Rapoport while disclosing a combination treatment using micellar formulations containing paclitaxel and gemcitabine teaches that gemcitabine and paclitaxel have different mechanisms of action; while gemcitabine acts at the site of cell nuclei and paclitaxel acts by stabilizing microtubules in cytoplasm preventing the cell division. According to Rapoport paclitaxel overcomes the sensitivity of gemcitabine-resistant 
It would have been prima facie obvious to one of ordinary skill in the art following the teachings of Teifel to administer the pancreatic cancer treatment of Teifel to resistant pancreatic cancer patients experiencing resistance or MDR based on any traditional cancer treatments, particularly paclitaxel resistance based on example 10 of Teifel. Paclitaxel is both an antimitotic and an antineoplastic agent. Further, it would have been prima facie obvious to choose specific days for administration based on the number of weekly administrations taught by Teifel. When administering the treatment compositions, it would have been prima facie obvious to administer them simultaneously or sequentially. Further yet, it would have been prima facie obvious to a skilled artisan to precede the method with a neoadjuvant therapy such as surgery where the tumor is operable. It is noted that a level of skill in cancer treatment is that of an oncologist or Ph.D. chemotherapeutic chemist, who would have a sound understanding of existing pancreatic cancer therapies. One of ordinary skill in the art would be further motivated to use the combination of gemcitabine and paclitaxel to treat multi-drug resistant pancreatic cancer since such a combination overcomes drug resistant pancreatic cancer as taught by Rapaport.
	Applicant’s arguments have been considered, but are not found to be persuasive. Applicant argues that many mechanisms have been shown to contribute to drug resistance in pancreatic cancer and each form of cancer may involve a specific and different mechanism and therefore, the Office has not shown that the teachings of Teifel can be applied to the treatment of all forms of refractory or resistant pancreatic cancer . 
3.	Claims 1, 10, 12-13, 15, 17-21, 30, 40, 42-45 and 48-66 are rejected under 35 U.S.C. 103 as being unpatentable over Lohr et al (Annals of Oncology, 2012) of record in combination with Teifel (WO 2005/039533 and Rapoport (US 2010/0178305) .

	It is unclear from Lohr whether the patients with advanced cancer were treated with other antineoplastic agents and whether the pancreatic cancer in those patients treated with those drugs became resistant to those drugs.
	The teachings of Teifel who teaches the advantages of the combination therapy using paclitaxel and gemcitabine and Rapoport who teaches that gemcitabine and paclitaxel work by different mechanisms and the ability of paclitaxel to overcome the sensitivity of gemcitabine-resistant MiaPaCa-2 cells and interacts with microtubules  were discussed above.
	It would have been obvious to one of ordinary skill in the art to treat patients with pancreatic cancer which is resistant to gemcitabine since Teifel teaches the advantages of using the combination of paclitaxel and gemcitabine for treating multi drug resistant pancreatic tumors and the ability of paclitaxel to overcome the sensitivity of gemcitabine-resistant cancer cells and interacting with microtubules in the cancer cells to destroy them.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GOLLAMUDI S KISHORE/
Primary Examiner, Art Unit 1612